Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, [September 1772?]: fragment
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


[September, 1772?]
[Beginning lost.] Je ne vous dirai rien de Mademoiselle Biheron qui a l’honneur de vous ecrire elle même, et qui aime autant a peu pres que moi a s’entretenir de vous. Mais je vous proteste que ma femme est si eprise de la même passion pour vous que nos Pretres, et nos Moines perdent tous les jours de leur credit sur son esprit, cecy soit pourtant dit entre nous sous le secret. Il est certain que si sa santé etoit plus ferme, elle se laisseroit volontiers mener a Londres pour vous embrasser encore une fois, aussi bien que Mr. Pringle qu’elle honore aussi tres particulierement. Pour moi je redoute le printems prochain plus que l’on n’a jamais redouté la saison des frimats; et de tems en tems je me berce de la douce esperance qu’un plus long sejour de votre part a Londres pourra etre necessaire à vos Compatriotes et qu’ils vous y retiendront, et que vous repasserez encore une fois le pas de Calais. Dieu le veuille, et me fournir l’occasion de vous temoigner efficacement combien je vous suis parfaitement et inviolablement attaché, Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Dubourg
